Citation Nr: 1041304	
Decision Date: 11/03/10    Archive Date: 11/12/10	

DOCKET NO.  08-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to December 
1970.  The evidence does not show that he served in combat and it 
is not contended otherwise.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the VARO in 
Houston, Texas, that denied entitlement to the benefits sought.

For reasons which will be set forth below, the issues are 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, DC.  The Veteran will be notified should further 
action be required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims at issue.  
Where the record before the Board is inadequate to render a fully 
informed decision, a REMAND to the RO is required in order to 
fulfill the statutory duty to assist the Veteran in developing 
his claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board notes that the opinions of record are inadequate when 
they are not supported by a complete rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An opinion is 
inadequate when it is supported by incorrect information.  In 
this case, the record shows the Veteran was accorded an 
audiological examination by a VA audiologist in August 2006.  For 
whatever reason, the claim file was not sent to the examiner for 
review.  The examiner referred to the examination request form in 
which there was an indication of audiometric findings at the time 
of entrance examination and separation examination.  However, the 
reports show that the separation examination involving the right 
ear showed a decibel loss of 15 at 4000 Hertz.  This is 
incorrect.  The audiometric examination that is of record 
reflects a 30 decibel loss at 4000 Hertz.

With regard to the claim for service connection for PTSD, the 
Veteran has given inconsistent statements with regard to 
recollections of reported stressful experiences while in service.  
One particular incident he initially referred to was that of 
being held hostage along with several other Marines and being 
held in a small room for several hours at gun point.  He states 
the hostage taker was a fellow Marine.  He indicates he was 
assigned to the 9th Marines at the time and he recalls the 
incident occurred in May 1969 in Iwkuma, Japan, near Hiroshima.  
Of record is a copy of a command chronology of the Headquarters 
and Maintenance Squadron #15 of the 9th Marine Amphibious Brigade 
stationed at Iwkuma, Japan.  The listing of significant events 
during that time period does not refer to any hostage situation.  
The Veteran subsequently has complained that he was the only 
African American in his company and was often subject to negative 
treatment and racial slurs.  However, he has provided no 
corroboration as to this claim.

In view of the foregoing, the Board believes further development 
is in order and the case is REMANDED for the following:

1.  The Veteran should be asked to provide 
any records in his possession with regard 
to his experiences while in the military.  
Any records on hand with regard to his 
experiences in service should be obtained 
and associated with the claims folder.  He 
should be asked to be more specific with 
regard to his claimed inservice stressors.  
He should be asked to include the full 
names of individuals involved, the exact 
dates of any incident, the exact locations 
at which any incident occurred, and the 
specific unit or units involved.  He should 
provide more information with regard to the 
claimed hostage situation and he should be 
informed that available information 
includes the command chronology of the 15th 
Headquarters and Maintenance Squadron of 
the 9th Marine Amphibious Brigade that does 
not corroborate any hostage situation 
having taken place in May 1969 in Japan 
involving that unit.  He is to be informed 
that more specific information is important 
to help obtain supportive evidence on his 
claims to small events and that failure to 
provide as complete a response as possible 
may result in denial of his claim for 
service connection.  Additionally, he 
should provide more specific information 
with regard to his claimed stressful 
experiences involving racial 
discrimination.  

2.  Whether any additional information is 
obtained or not, the RO must prepare a 
summary of the claimed stressor or 
stressors.  Then, together with a copy of 
his DD-214 and all associated documents, 
the information must be forwarded to the 
United States Marine Corps Archives and 
Special Collections Branch, Library of the 
Marine Corps, Marine Corps University, 2076 
South Street, Quantico, Virginia  22134-
5067.  The Marines should be asked to 
provide any information that might 
corroborate the Veteran's alleged 
stressors, particularly the claimed hostage 
situation in May 1969 regarding any unit of 
the 9th Marine Amphibious Brigade in Japan.  
If the search results in negative results, 
documentation to that effect must be placed 
in the claims file.

3.  Thereafter, the Veteran should be 
accorded a comprehensive VA psychiatric 
examination to determine the diagnoses of 
any psychiatric disorder that is currently 
present.  The claims folder must be made 
available to the examiner in connection 
with the examination.  The RO must specify 
to the examiner any stressor or stressors 
that it has determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should specific 
whether there is a link between any current 
symptomatology and one or more of the 
inservice stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  If a 
psychiatric disability other than PTSD is 
diagnosed, the examiner should provide an 
opinion as to whether it is causally 
related to service.  A complete rationale 
for any opinion expressed should be 
provided.

4.  The Veteran should be accorded an 
examination by a health care professional 
knowledgeable in audiology for the purpose 
of determining the current nature and 
etiology of any current hearing loss 
involving either or both ears.  It is 
imperative that the claims file be made 
available to the examiner for review and 
notation to this effect should be made in 
the examination report.  Special attention 
is called to the report of a 30 decibel 
loss at 4000 Hertz shown at the time of 
audiometric examination done on separation 
examination in late November 1970.  The 
examiner should then provide an opinion as 
to whether it is more likely than not 
(likelihood greater than 50 percent), at 
least as likely as not (any likelihood of 
at least 50 percent), or less likely than 
not (meaning less than a 50 percent 
likelihood) that any current hearing loss 
is related to the Veteran's active service.  
If the examiner is not able to express an 
opinion without resort to speculation, he 
or she should so indicate and state the 
reason why.

5.  The Veteran should be notified that it 
is his responsibility to provide more 
specific information and to report for the 
above examinations.  He should also be 
informed that the consequences of failing 
to report for VA examination without good 
cause may include denial of his claim.  
38 C.F.R. § 3.655 (2000).  In the event 
that he does not report for the 
examinations, documentation must be 
obtained showing that notice of scheduling 
of examination was sent to his last known 
address.

6.  After the above has been completed, the 
RO must readjudicate the claims for service 
connection for hearing loss and a 
psychiatric disorder, to include PTSD, 
taking into consideration any and all 
evidence that has been added to the record 
since the last adjudicative action.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case.  They 
should be given the appropriate time frame 
in which to respond.  Then, the case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



